FILED
                              NOT FOR PUBLICATION                           FEB 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOAQUIN A. HERNANDEZ,                             No. 07-72256

               Petitioner,                        Agency No. A094-160-355

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Joaquin A. Hernandez, a native and citizen of El Salvador, petitions pro se

for review of the decision of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s decision denying his application for

asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for substantial evidence factual findings, Santos-Lemus v. Mukasey,

542 F.3d 738, 742 (9th Cir. 2008), and we deny the petition.

      Substantial evidence supports the agency’s determination that Hernandez

failed to establish that he suffered past persecution by the government or guerillas.

See Nagoulko v. INS, 333 F.3d 1012, 1017 (9th Cir. 2003). Substantial evidence

also supports the agency’s determination that Hernandez failed to establish a nexus

between the persecution he fears from gang members in El Salvador and a

statutorily protected ground. See Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir.

2009). Because Hernandez failed to demonstrate persecution or a well founded

fear of future persecution on account of a protected ground, we deny the petition as

to his asylum and withholding of removal claims. See Nagoulko, 333 F.3d at 1018;

Barrios, 581 F.3d at 586.

      PETITIONER FOR REVIEW DENIED.




                                          2                                    07-72256